Interpretation of the Rules of Procedure
The interpretation of Rules 56 and 50 of the Rules of Procedure of the European Parliament, which was adopted by the Committee on Constitutional Affairs at its sitting of Monday 14 February 2011, was announced during yesterday's voting time. As this interpretation was not contested by anyone pursuant to Rule 211(4) of the Rules of Procedure, the interpretation can be deemed to have been adopted. As a result, the vote on the Mathieu report on the procedure for a single permit for third-country nationals to reside and work in the territory of a Member State has been removed from the agenda for this part-session. As you are aware, the matter has been the subject of much debate, and now we have an interpretation on the basis of the Rules of Procedure and the principles governing our work.